     Case 8:20-cv-00089-DOC-JDE Document 79 Filed 05/24/21 Page 1 of 4 Page ID #:891




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11    LITTLE ORBIT, LLC, a California          )   No. SACV 20-00089-DOC (JDEx)
      Limited Liability Company,               )
12                                             )   REPORT AND
13                      Plaintiff,             )   RECOMMENDATION OF
                                               )   UNITED STATES MAGISTRATE
14                       v.                    )   JUDGE
                                               )
15    DESCENDENT STUDIOS INC., a               )
16    Texas corporation, and ERIC              )
      PETERSON, an individual,                 )
17                                             )
                        Defendants.            )
18    ________________________________________ )
19                                             )
      AND RELATED COUNTERCLAIMS.)
20                                             )

21
22          This Report and Recommendation is submitted to the Honorable David
23    O. Carter, United States District Judge, pursuant to 28 U.S.C. § 636, General
24    Order 05-07 of the United States District Court for the Central District of
25    California, and the Court’s May 19, 2021 Order (Dkt. 77).
26          On November 17, 2020, following a settlement conference, “the parties
27    reached a settlement of the matter, the material terms of which are contained
28    in a writing, signed electronically with the parties’ and counsels’ consent,” a
     Case 8:20-cv-00089-DOC-JDE Document 79 Filed 05/24/21 Page 2 of 4 Page ID #:892




 1    copy of which was filed under seal. See Dkt. 48, 48-1 (under seal). Although
 2    the material terms of the Settlement Agreement are filed under seal, the Court
 3    finds the following matters contained in the Settlement Agreement are not
 4    confidential. The document is titled “Settlement Terms”; the document
 5    obligates “Little Orbit” to pay “Descendent” certain sums within certain dates
 6    measured, at least in part, from the “signing [of a] written memorialization”;
 7    and “[e]ach party intends to be bound by this Agreement and recognize that it
 8    is a final and binding Settlement Agreement even though the parties may draft
 9    and execute a further, more detained written memorialization.” Dkt. 48-1
10    (emphasis added).
11          On April 16, 2021, Defendants Descendent Studios Inc and Eric
12    Peterson (“Defendants”) filed a Motion to Enforce the Settlement Agreement,
13    with a request for attorneys’ fees, (Dkt. 61, collectively referred to herein with
14    Dkt. 65 as “Motion”), with a supporting Memorandum of Points and
15    Authorities (“Dkt. 61-1, “Mem.”) and evidence (Dkt. 61-2, 61-3), portions of
16    which were later approved for filing under seal (Dkt. 65, 65-1 to 65-3).
17           On May 3, 2021, Plaintiff Little Orbit LLC (“Plaintiff”) filed an
18    Opposition to the Motion (Dkt. 67, “Opp.”), with supporting evidence (Dkt.
19    67-1) and objections to Defendants’ evidence (Dkt. 67-1), portions of all of
20    which were authorized to be filed under seal.
21          On May 10, 2021, Defendants filed a Reply (Dkt. 73), additional
22    evidence (Dkt. 73-1), responses to Plaintiff’s evidentiary objections (Dkt. 73-2),
23    and objections to Plaintiff’s evidence (Dkt. 73-3).1
24
25          1
               After the close of briefing, on May 17, 2021, without prior authorization,
      Plaintiff filed a request for judicial notice. Dkt. 75. Local Rule 7-10 provides for the
26
      filing of a reply memorandum in support of a motion, and directs: “Absent prior
27    written order of the Court, the opposing party shall not file a response to the reply.”
      As it was filed without authorization, the Court does not consider Dkt. 75.
28

                                                  2
     Case 8:20-cv-00089-DOC-JDE Document 79 Filed 05/24/21 Page 3 of 4 Page ID #:893




 1          On May 19, 2021, the Judge Carter issued an order referring the Motion
 2    to the assigned Magistrate Judge with a hearing, by videoconference, set for
 3    May 24, 2021 at 12:00 p.m. The videoconference hearing on the Motion
 4    proceeded on that date and time, and after the argument of counsel, the
 5    undersigned took the Motion under submission.
 6          With respect to the parties’ evidentiary objections, the Court has
 7    considered only admissible evidence in connection with this Report.
 8          Considering the admissible evidence and the arguments of counsel, the
 9    Court finds as follows:
10             1. The Settlement Agreement (Dkt. 48-1) is, as it states, “a final and
11                binding Settlement Agreement even though the parties”
12                contemplated that they “may draft and execute a further, more
13                detailed written memorialization”;
14             2. The fact that the parties did not execute a further, more detailed
15                written memorialization did not render the “final and binding
16                Settlement Agreement” unenforceable;
17             3. The parties had a “meeting of the minds” regarding the meaning
18                of the terms used in the Settlement Agreement, with such terms
19                being unambiguous in the context in which they were used;
20             4. In fairness, as the parties did not execute a “further, more detailed
21                written memorialization,” to the extent the Settlement Agreement
22                used the phrase “within [__] days of signing [a] written
23                memorialization” as a triggering event, such triggering date shall
24                be the date of this Report;
25             5. Due to finding (4), above, the Motion is premature and thus
26                should be denied;
27                and
28    ///

                                                3
     Case 8:20-cv-00089-DOC-JDE Document 79 Filed 05/24/21 Page 4 of 4 Page ID #:894




 1             6. Neither side is a “prevailing party” in connection with the Motion
 2                because neither side obtained the relief sought in connection with
 3                brining or opposing the Motion.
 4          IT IS THERFORE RECOMMENDED that the District Judge issue an
 5    order: (1) approving and accepting this Report and Recommendation; (2)
 6    denying the Motion (Dkt. 61, 65); (3) directing that to the extent the Settlement
 7    Agreement (Dkt. 48-1) used the phrase “within [__] days of signing [a] written
 8    memorialization” or similar language as a triggering event, such triggering date
 9    shall be the date of this Report; and (4) denying the parties’ cross-requests for
10    an award of attorneys’ fees.
11
12    Dated: May 24, 2021
13                                                 ______________________________
                                                   JOHN D. EARLY
14
                                                   United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
